Exhibit 99.1 Date: February 7, 2017 CorVel Corporation 2010 Main Street Suite600 Irvine, CA 92614 FOR IMMEDIATE RELEASE Contact: Heather Burnham Phone: 949-851-1473 http://www.corvel.com CorVel Announces Expansion of Stock Repurchase Program Irvine, CA, February 7, 2017— CorVel Corporation (CRVL — NASDAQ Global Select Market), reported that the Company’s Board of Directors has approved a 1,000,000 share expansion to its existing stock repurchase program, increasing the total number of shares approved for repurchase over the life of such program to 36,000,000 shares from the previous limit of 35,000,000 shares. Based upon the Company’s closing stock price on February 6, 2017, this increase in the number of shares authorized to be repurchased over time would cost approximately an additional $38 million if the full 1,000,000 additional shares are repurchased. The actual cost could be higher or lower depending on the Company’s stock price at the time of any repurchases and the frequency and amount of any repurchases.As of December 31, 2016, the Company had $39 million in cash on the balance sheet and no debt.
